                                                                Case 4:21-cv-00456-YGR Document 14 Filed 03/10/21 Page 1 of 2

                                                                                                                                  ISTRIC
                                                                                                                             TES D      TC
                                                                                                                           TA
                                                               HOLLAND & KNIGHT LLP




                                                                                                                                                             O
                                                          1




                                                                                                                       S




                                                                                                                                                              U
                                                                                                                     ED
                                                               Jacqueline N. Harvey (322165)




                                                                                                                                                               RT
                                                                                                                                           ERE          D




                                                                                                                 UNIT
                                                          2    50 California Street, Suite 2800                                      O ORD
                                                               San Francisco, CA 94111                                     IT IS S




                                                                                                                                                                     R NIA
                                                          3    Telephone: 415.743.6900
                                                               Fax: 415.743.6910                                                                      z R o ge r s
                                                                                                                                          e Gonzale




                                                                                                                  NO
                                                          4    E-mail: jacqueline.harvey@hklaw.com                                  onn
                                                                                                                           Judge Yv




                                                                                                                                                                     FO
                                                                                                                   RT
                                                                                                                                     3/10/2021




                                                                                                                                                                LI
                                                          5    Attorneys for Defendant                                    ER




                                                                                                                     H




                                                                                                                                                              A
                                                               SPECIALIZED LOAN SERVICING                                      N                                C
                                                                                                                                                 F
                                                          6                                                                        D IS T IC T O
                                                                                                                                         R
                                                          7

                                                          8                                  UNITED STATES DISTRICT COURT

                                                          9                                 NORTHERN DISTRICT OF CALIFORNIA

                                                          10

                                                          11   EDWIN FLORES,                              )   Case No.: 4:21-cv-00456
                                                                                                          )
                                                          12                   Plaintiff,                 )   STIPULATION OF VOLUNTARY
                       50 California Street, Suite 2800




                                                                                                          )   DISMISSAL OF ENTIRE ACTION
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13         vs.                                  )   WITH PREJUDICE
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                                                                          )
                                                          14   SPECIALIZED LOAN SERVICING, LLC,           )
                                                                                                          )     [Fed. R. Civ. P. 41(a)(1)(A)(ii)]
                                                          15                   Defendant.                 )
                                                                                                          )     Complaint Filed: November 10, 2020
                                                          16                                              )     Removed: January 19, 2021
                                                                                                          )
                                                          17                                              )
                                                                                                          )
                                                          18                                              )
                                                                                                          )
                                                          19                                              )
                                                                                                          )
                                                          20                                              )
                                                                                                          )
                                                          21                                              )

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                              1
                                                               STIPULATION OF VOLUNTARY DISMISSAL
                                                               OF ENTIRE ACTION WITH PREJUDICE                                             CASE NO.: 3:21-CV-00456
                                                                 Case 4:21-cv-00456-YGR Document 14 Filed 03/10/21 Page 2 of 2




                                                          1

                                                          2           Plaintiff Edwin Flores (“Flores”) and Specialized Loan Servicing LLC (“SLS”), hereby

                                                          3    stipulate and agree as follows:

                                                          4           WHEREAS, on November 10, 2020, Flores filed a complaint against SLS in the Superior

                                                          5    Court of California, Alameda County, Case No. RS20081391 (the “State Court Action”).

                                                          6           WHEREAS, on January 19, 2021, SLS removed the State Court Action to the United States

                                                          7    District Court for the Northern District of California, Case No. 3:21-cv-00456 (the “Federal Court

                                                          8    Action”);

                                                          9           WHEREAS, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Flores and SLS

                                                          10   agree that the Federal Court Action should be dismissed in its entirety with prejudice.

                                                          11          NOW, THEREFORE, it is hereby stipulated and agreed that the Federal Court Action shall

                                                          12   be and hereby is dismissed in its entirety with prejudice. The parties shall each bear their own fees
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13   and costs, respectively.
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          14                                            IT IS SO STIPULATED.

                                                          15

                                                          16   Dated: March 3, 2021                         Edwin Flores, Plaintiff, in pro per
                                                          17

                                                          18
                                                                                                            Edwin Flores
                                                          19

                                                          20

                                                          21
                                                               Dated: February 17, 2021                     HOLLAND & KNIGHT LLP
                                                          22

                                                          23                                                Jacqueline N. Harvey
                                                          24                                                Attorneys for
                                                                                                            SPECIALIZED LOAN SERVICING
                                                          25

                                                          26

                                                          27

                                                          28                                                   2
                                                               STIPULATION OF VOLUNTARY DISMISSAL
                                                               OF ENTIRE ACTION WITH PREJUDICE                                            CASE NO.: 3:21-CV-00456
